- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONTENTS CONTENTS KEY CONSOLIDATED DATA 03 HIGHLIGHTS OF THE PERIOD 04 RATINGS 06 MACROECONOMIC ENVIRONMENT 07 RECENT AND SUBSEQUENTS EVENTS 08 EXECUTIVE SUMMARY 09 SANTANDER S RESULTS IN BRAZIL ACCOUNTING AND MANAGEMENT RESULTS RECONCILIATION 10 MANAGERIAL INCOME STATEMENT 11 BALANCE SHEET 16 PROFIT BY SEGMENT 21 CARDS 22 RISK MANAGEMENT 23 SUSTAINABLE DEVELOPMENT AND CORPORATE GOVERNANCE 25 SUMMARIZED BALANCE SHEET AND FINANCIAL STATEMENTS 26 2 KEY CONSOLIDATED DATA KEY CONSOLIDATED DATA The following information is based on the consolidated results of Banco Santander (Brasil) S.A., prepared according to the International Financial Reporting Standards (IFRS). The condensed financial statements for the first nine months of 2010 (9M10) are available at the Investor Relations and regulatory agencies websites. The information below, regarding results and performance indicators, is managerial, as they are adjusted for the fiscal hedge of the investment in the Cayman branch. This adjustment, which impacts the income tax and gains (losses) on financial assets and liabilities + exchange rate differences, does not change the net profit. The reconciliation between the accounting result and the managerial result is available on page 10 of this report. MANAGEMENT ANALYSIS 9M10 9M09 Var. 3Q10 2Q10 Var. 9M10x9M09 3Q10x2Q10 RESULTS (R$ million) Net interest income 17,735 16,317 8.7% 6,037 5,865 2.9% Net fees 5,108 4,572 11.7% 1,776 1,710 3.9% Allowance for loan losses (6,465) (7,835) -17.5% (1,811) (2,251) -19.5% Administrative and personnel expenses (8,278) (8,054) 2.8% (2,849) (2,774) 2.7% Net profit 39.5% 9.6% BALANCE SHEET (R$ million) Total assets 357,631 306,235 16.8% 357,631 347,246 3.0% Securities 80,470 76,541 5.1% 80,470 93,492 -13.9% Loan portfolio¹ 153,998 132,949 15.8% 153,998 146,529 5.1% Individuals 48,299 42,306 14.2% 48,299 45,910 5.2% Consumer financing 26,455 24,457 8.2% 26,455 26,119 1.3% SMEs 35,778 31,188 14.7% 35,778 32,260 10.9% Corporate 43,466 34,998 24.2% 43,466 42,240 2.9% Funding from Clients 2 145,797 150,007 -2.8% 145,797 135,744 7.4% Total equity 73,079 55,666 31.3% 73,079 71,619 2.0% Total equity excluding goodwill 3 44,767 27,354 63.7% 44,767 43,307 3.4% PERFORMANCE INDICATORS (%) Return on shareholders' average equity - annualized 10.3% 10.2% 0.1 p.p. 11.3% 10.4% 0.9 p.p. Return on shareholders' average equity excluding goodwill 3 - annualized 17.3% 22.1% -4.8 p.p. 19.3% 17.8% 1.5 p.p. Return on average asset - annualized 2.2% 1.8% 0.4 p.p. 2.3% 2.2% 0.2 p.p. Efficiency Ratio 4 34.4% 36.0% -1.6 p.p. 34.8% 35.4% -0.6 p.p. Recurrence 5 61.7% 56.8% 4.9 p.p. 62.3% 61.6% 0.7 p.p. BIS ratio excluding goodwill 3 22.8% 17.8% 5.0 p.p. 22.8% 23.4% -0.6 p.p. PORTFOLIO QUALITY INDICATORS (%) Delinquency 6 - IFRS 6.1% 7.7% -1.6 p.p. 6.1% 6.6% -0.5 p.p. Delinquency 7 (more than 90 days) - BR GAAP 4.2% 6.5% -2.3 p.p. 4.2% 4.7% -0.5 p.p. Delinquency 8 (more than 60 days) - BR GAAP 5.0% 7.7% -2.7 p.p. 5.0% 5.6% -0.7 p.p. Coverage ratio 9 101.4% 101.0% 0.4 p.p. 101.4% 101.7% -0.3 p.p. OTHER DATA Assets under management - AUM (R$ million) 107,305 93,114 15.2% 107,305 109,493 -2.0% Numbers of credit and debit cards (thousand) 36,393 32,058 13.5% 36,393 35,339 3.0% Branches 2,127 2,090 1.8% 2,127 2,097 1.4% PABs (mini branches) 1,496 1,508 -0.8% 1,496 1,491 0.3% ATMs 18,124 18,081 0.2% 18,124 18,117 0.0% Total Customers (thousand) 24,092 21,926 9.9% 24,092 23,514 2.5% Total active corrent account 10 10,571 10,054 5.1% 10,571 10,503 0.6% Employees 11 52,702 50,950 3.4% 52,702 51,789 1.8% 1. Management information. 2 . Include savings, demand deposits, time deposit, debenture, LCA and LCI. 3. Goodwill from the acquisition of Banco Real and Real Seguros Vida e Previdência. 4. General expenses/total income . 5. Net commissions / General expenses. 6. Portfolio overdue by more than 90 days plus loans with high default risk / credit portfolio. 7. Portfolio overdue by more than 90 days / credit portfolio in BR GAAP. 8. Portfolio overdue by more than 60 days / credit portfolio in BR GAAP. 9. Allowance for loan losses / portfolio overdue by more than 90 days plus loans with high default risk. 10. Active accounts during a 30-day period, according to the Brazilian Central Bank. 11. Considering Banco Santander (Brasil) S.A. and its subsidiaries consolidated in the balance sheet. Including the companies Isban, Produban and Universia the total number of employees was 53,916 for 3Q10 , 53,015 for 2Q10 and 52,115 for 3Q09. 3 HIGHLIGHTS OF THE PERIOD HIGHLIGHTS OF THE PERIOD RESULTS n The Net Profit was R$ 5,464 million in the first nine months of 2010 , a rise of 39.5% (R$ 1,547 million) compared to the R$ 3,917 million in the same period of 2009. n In the third quarter of 2010, the net profit totaled R$ 1,935 million , up 9.6% compared to the second quarter of 2010. n The Profit before Taxes was R$ 7,059 million in the first nine months of 2010 , a climb of 42.7% in comparison to the same period of 2009. In the quarter, the net profit before tax was R$ 2,578 million, an increase of 11.7% compared to the second quarter of 2010. INDICATORS n Evolution of performance indicators in twelve months (9M10/9M09): - Efficiency ratio¹: 34.4% in 9M10, down 1.6 p.p. - Recurrence ratio²: 61.7% in 9M10, up 4.9 p.p. - ROAE³: 17.3% annualized in 9M10, decrease of 4.8 p.p. n Positive evolution of soundness indicators : - BIS Ratio 4 : 22.8% in September 2010, up 5.0 p.p. in twelve months - Coverage ratio: 101.4% in September 2010, up 0.4 p.p. in twelve months. BALANCE SHEET n Total Assets of R$ 357,631 million , an increase of 16.8% in twelve months n Loan portfolio summed R$ 153,998 million , up 15.8% in twelve months n Savings deposits totaled R$ 27,903 million , a jump of 22.1% in twelve months n Shareholders Equity reached R$ 44,767 million (excluding goodwill 4 of R$ 28,312 million) SANTANDER SHARES BOVESPA: SANB11 (UNIT), SANB3 (ON), SANB4 (PN) AND NYSE (BSBR) n Market Capitalization 5 on 09/30/2010: R$ 86.5 billion or US$ 51.1 billion n Total shares (thousand): 399,044,117 n Net Profit 6 per share in 9M10:  1000 Shares - R$ 18.26  10 Units - R$ 19.17 1. General expenses / total revenues 2. Net Fees / general expenses 3. Net profit / average total equity. Excluding the goodwill from the acquisition of Banco Real and Real Seguros Vida e Previdência 4. Excluding the goodwill related to the acquisition of Banco Real and Real Seguros Vida e Previdência 5. Market capitalization: total shares (ON + PN)/105 (Unit 50 PN + 55 ON) x Unit´s closing price and exchange rate of R$/US$ of 1.6942 6. 9M10 net profit annualized (NP x 12/9). Calculation does not consider the difference in the dividend payout between common and preferred shares. 4 HIGHLIGHTS OF THE PERIOD 5 RATINGS RATINGS Santander is rated by the main international agencies and the ratings assigned in the table below reflect its operating performance and the quality of its management. LONG TERM SHORT TERM RATING AGENCY Ratings Outlook Ratings Outlook National Scale AAA (bra) Stable F1+ (bra) Stable Fitch Ratings Local Currency BBB+ Positive F2 Positive Foreign Currency BBB Positive F2 Positive National Scale brAAA Stable brA-1 Stable Standard & Poor' s Local Currency BBB- Stable A-3 Stable Foreign Currency BBB- Stable A-3 Stable National Scale Aaa.br Stable Br-1 Stable Moody' s Local Currency A2 Stable P-1 Stable Foreign Currency Baa3 Stable P-3 Stable 6 MACROECONOMIC ENVIRONMENT MACROECONOMIC ENVIRONMENT Recent economic indicators confirmed the expectation that economic activity will remain buoyant, though not as much as in the first half of 2010. Recent data point to economic growth, low unemployment rate and abundant high credit offer. Second-quarter 2010 GDP, reported in September, was 1.2% higher than in the previous quarter (seasonally adjusted data), reflecting the continued recovery of industrial production on the supply side and of investments on the demand side. Unemployment rate stood at 6.2% in September, which, after adjusting for seasonal effects, is the lowest ever recorded since the series started. The 12-month inflation for consumer prices, measured by the IPCA index, fell from 4.84% in June to 4.70% in September, chiefly due to the drop in food prices. In the wholesale segment, however, the case was the opposite: the IPA-M index, the wholesale price component of IGP-M, rose from 5.04% in 12 months through June to 9.28%, largely driven by the sharp increase in commodity prices in September. The low unemployment rate and the sharp increase in real wages continue to drive consumption and pressure prices, although inflation remains under control. In this scenario, the Brazilian Central Bank (BCB), at the last meeting of the Monetary Policy Committee (Copom), decided to maintain the Selic interest rate at 10.75%. The upturn in economic activity worsened the trade balance and services/income account , consequently increasing the current account deficit. However, the higher inflow of financial capital (investments in portfolios), a sign of continued confidence in the Brazilian economy, offset this deficit. As a result, foreign reserves grew to more than US$275 billion in September. With the heavy inflow of capital in recent weeks, the Brazilian real ended September at R$1.69/US$, a 6% appreciation over June. Total credit volume in the National Financial System continues to grow firmly, though still sustained considerably by earmarked credit, especially from the Brazilian Development Bank (BNDES). In September, the credit/GDP ratio stood at 46.7%, the highest in Brazil´s recent history. Loans to individuals continued their upward trend, growing by a hefty 23.6% in September compared with the same period in 2009. The growth in the total wage enabled families to reduce their debt, even borrowing more: according to the BCB, the percentage of families net income committed to debt payments remained stable at 22% in July 2010. Corporate loans (non-earmarked credit) grew 7.4% in September, compared with the same period in last year. The earmarked credit registered better performance, up 31.2% over the same period. The total of corporate credit grew 19.8% in twelve months against 19.2% in August. Despite the monetary tightening, interest charged from clients did not rise, mainly due to the decline in spreads. Average terms, on the other hand, are showing a rising trend, indicating an increase in lines with longer terms, such as mortgages. In general, the solid domestic demand and financial system remain fundamental for driving Brazil s growth despite the uncertainties surrounding the global economic recovery. The continuation of the country s positive macroeconomic fundamentals should play a key role in ensuring the sustainability of this economic growth cycle. ECONOMIC AND FINANCIAL INDICATORS 3Q10 2Q10 3Q09 Country risk (EMBI) 206 248 234 Exchange rate (R$/ US$ end of period) 1.694 1.801 1.778 IPCA (in 12 months) 4.70% 4.84% 4.34% Benchmark Selic Annual Rate 10.75% 10.25% 8.75% CDI¹ 2.61% 2.22% 2.18% Ibovespa Index (closing) 69,430 63,407 61,518 1. Quarterly effective rate. 7 RECENT EVENTS RECENT EVENTS DISTRIBUTION OF INTEREST ON CAPITAL On September 22, 2010, the Board of Directors of Banco Santander (Brasil) S.A., approved the Executive Board's proposal to pay interest on own capital, ad referendum the Annual Shareholders Meeting to be held in 2011, in the gross amount of five hundred thirty million reais (R$530,000,000.00), which, after deducting the withholding income tax ( IRRF ), pursuant to applicable legislation, amounts to the net amount of four hundred fifty million five hundred thousand reais (R$450,500,000.00). The interest on capital will be fully accounted against mandatory dividends related to fiscal year 2010, and will be paid starting from February 25, 2011, without any compensation as monetary correction. DELISTING OF AGROPECUÁRIA TAPIRAPÉ S.A. On August 31, 2010, Banco Santander (Brasil) S.A., as the controlling shareholder of Agropecuária Tapirapé S.A. ( Tapirapé ), a company benefitting from tax incentives from the Amazônia Regional Investment Fund (FINAM), disclosed a Material Fact informing the approval at the Extraordinary Shareholders Meeting of Tapirapé ( Meeting ), of the cancelation of its registry as a tax incentive beneficiary with the Securities and Exchange Commission of Brazil ( CVM ) through a Public Tender Offer ( PTO ), in accordance with CVM Rule 265/97. The draft of the PTO for cancelation of Tapirapé as a tax incentive beneficiary will be submitted to the CVM for approval and it will be irrevocable and irreversible. REDUCTION IN SANTANDER INSURANCE HOLDING, SL'S SHAREHOLDING INTEREST On August 16, 2010, a F-1 filling took place at SEC and its translation into CVM, which reported on the intention of sale of equity interest held by Santander Insurance Holding, SL, in the form of ADRs, in the United States market. Therefore, 4538,420,040 common shares and 4,125,836,400 preferred shares were converted to compose 82,516,728 Units/ADRs (equivalent to ownership position of 2.17% in Banco Santander). In the third quarter, 77,627,222 units were sold (equivalent to 2.04% of total shares). EARLY REDEEMPTION - PERPETUAL NON-CUMULATIVE JUNIOR SUBORDINATED SECURITIES BANCO SANTANDER (BRASIL) S.A. ( Company ), (successor by merger to Banco do Estado de São Paulo S.A. BANESPA), through its Grand Cayman branch, informed its intention to, in the manner and for the purposes of paragraph 4 of section 157 of Law No. 6,404/76 and CVM Instruction 358/02, on September 20, 2010 ( Redemption Date ), early redeem all of the Perpetual Non-Cumulative Junior Subordinated Securities issued on September 20, 2005, with interest rate of 8.7% per year, for the face value of US$500,000,000 (five hundred million U.S. Dollars), plus accrued and unpaid interest until the Redemption Date, in accordance with the Brazilian Central Bank approval, granted on August 4, 2010. SUBSEQUENTS EVENTS AGREEMENT FOR INCORPORATION OF STRATEGIC PARTNER IN BRAZIL AND LATIN AMERICA On October 18th, 2010, Santander Spain reached an agreement with Qatar Holding, by which the latter will subscribe a bond issue amounting to US$2.719 billion, mandatorily exchangeable for existing or for new shares of Banco Santander Brasil, at the choice of Banco Santander España. This transaction represents 5% of the share capital of Banco Santander Brasil. The bonds will mature on the third anniversary of the issuance date. The conversion or exchange price will be R$23.75 per share and the bonds will pay an annual coupon of 6.75%. This investment represents the incorporation of Qatar Holdings as strategic partner of Santander Group in Brazil and in the rest of Latin America. The transaction allows Banco Santander to advance in its commitment to have a free float of 25% by the end of 2014, and is subject to the conclusion of the common documentation in this type of issuance. 8 EXECUTIVE SUMMARY EXECUTIVE SUMMARY Banco Santander reported net profit of R$ 5,464 million in the first nine months of 2010, a 39.5% growth over the same period in 2009. In the third quarter of 2010, the net profit totaled R$ 1,935 million, a 9.6% growth over the second quarter of 2010. Shareholders equity in September 2010 totaled R$ 44,767 million, excluding R$ 28,312 million related to the goodwill on the acquisition of Banco Real and Real Seguros Vida e Previdência. The return on average equity adjusted for goodwill reached 17.3%, 4.8 p.p. down year over year, due to the dilution effect of the funds raised from the Global Share Offering in October 2009. The efficiency ratio came to 34.4% in the first nine months of 2010, a 1.6 p.p. improvement year over year, resulting from the increase in net interest income and commissions, of 8.7% and 11.7%, respectively, and the cost control with capture of synergies, thereby maintaining the increase in expenses lower than the inflation rate. Total general expenses increased by 2.8% in twelve months, reflecting cost control and capture of synergies from the acquisition of Banco Real, which totaled R$ 1,545 million as of September 2010. - Sound Balance Sheet : the BIS ratio was 22.8% in September, a 5.0 p.p. increase in twelve months. Coverage ratio reached 101.4% in September 2010, 0,4 p.p. higher than in September The credit portfolio grew by 15.8% in twelve months, totaling R$ 153,998 million. Loans to individuals grew by 14.2% in twelve months and by 5.2% in the quarter. The products with highest growth were payroll loans, mortgages and credit cards. Loans to small and medium companies totaled R$ 35,778 million in the third quarter of 2010, 14.7% up in twelve months, higher than 1.3% in June 2010. In the quarterly comparison, the segment posted substantial recovery, from a decrease of 2.0% in the first quarter of 2010 (1Q10/4Q09) to an increase of 4.7% in the second quarter of 2010 (2Q10/1Q10) and 10.9% in this quarter (3Q10/2Q10). Total funding, including funding from clients 1 and assets under management, reached R$ 253,102 million in September 2010, 4.1% higher than in September 2009. In the period, funds grew faster, an increase of 15.2% compared to total deposits of customers 1 , which fell 2.8%. In the quarter, the largest growth came from customers 1 deposits, due to the funding needs derived from the accelerating growth of credit portfolio. INTEGRATION PROCESS Important stages of the integration process were concluded, new products, services and functionalities were added to our clients' daily routine, always with the objective of bringing together the best of the two banks. In the first nine months of 2010, all the gaps arising from the unification of the platforms of the two banks were developed and implemented, and the projects have made significant progress. Preliminary tests are being carried out in our systems, related to the migration of customer and operational data as well as tests on the new technological platform. The necessary changes of Banco Real´s branches are in progress to prepare them to receive the Santander brand. By the end of 2010, both customer service and the brand will be unified at all the branches, ATMs, Internet Banking and customers servicing channels. In this stage, there will still be no changes in the products, services, or in the branch and account numbers, to facilitate the clients' daily routine. Such changes will take place after the technological integration, which will be conducted in the first half of 2011. We reiterate that the core principal of the integration process is the continuous improvement of the services provided to our clients. 1 Include savings, demand deposits, time deposit, debenture, LCA and LCI. 9 SANTANDER BRAZIL RESULTS RECONCILIATION BETWEEN ACCOUNTING AND MANAGERIAL RESULTS In order to provide a better understanding of the IFRS results, we present, in this report, the managerial income statement. The main difference from the Reported (Accounting) Income Statement is the adjustment of the fiscal hedge over the investment in the Cayman branch. The impact of the fiscal hedge in the income tax line was adjusted to the gain (losses) on financial assets and liabilities plus exchange rates differences. All the information and comments regarding the Income Statement in this report are based on the managerial income statement, except when quoted otherwise. Under the Brazilian income tax rules, gains (losses) resulting from the impact of changes in the R$/US$ exchange rate on our investment - dollar denominated - in the Cayman branch are not taxable (tax deductible). This tax treatment leads to foreign exchange rate exposure in the tax line. A hedging portfolio, comprised of derivatives, is set up in such a way that the net profit is protected from this tax related foreign exchange exposure. Thus, our effective tax rate and revenues from gain (losses) on financial assets and liabilities plus exchange rates differences are still impacted by foreign exchange movements. INCOME STATEMENT MANAGERIAL 9M10 Fiscal 9M10 9M09 Fiscal 9M09 3Q10 Fiscal 3Q10 2Q10 Fiscal 2Q10 (R$ Million) Reported Hedge Managerial Reported Hedge Managerial Reported Hedge Managerial Reported Hedge Managerial Net Interest Income 17,735 17,735 16,317 16,317 6,037 6,037 5,865 5,865 Income from equity instruments 20 20 22 22 2 2 14 14 Share of results of entities accounted for using the equity method 34 34 290 290 11 11 13 13 Net fees 5,108 5,108 4,572 4,572 1,776 1,776 1,710 1,710 Fee and commission income 5,799 5,799 5,260 5,260 2,029 2,029 1,929 1,929 Fee and commision expense (691) (691) (688) (688) (253) (253) (219) (219) Gains (losses) on financial assets and liabilities (net) + exchange rate differences (net) 1,495 125 1,370 2,275 1,062 1,213 786 314 472 150 (140) 290 Other operating income (expenses) (210) (210) (57) (57) (105) (105) (60) (60) Total income General expenses (8,278) (8,278) (8,054) (8,054) (2,849) (2,849) (2,774) (2,774) Administrative expenses (4,030) (4,030) (4,013) (4,013) (1,373) (1,373) (1,357) (1,357) Personnel expenses (4,248) (4,248) (4,041) (4,041) (1,476) (1,476) (1,417) (1,417) Depreciation and amortization (888) (888) (984) (984) (309) (309) (293) (293) Provisions (net)¹ (1,593) (1,593) (2,999) (2,999) (674) (674) (290) (290) Losses on assets (net) (6,439) (6,439) (8,743) (8,743) (1,818) (1,818) (2,214) (2,214) Allowance for loan losses² (6,465) (6,465) (7,835) (7,835) (1,811) (1,811) (2,251) (2,251) Losses on other assets (net) 26 26 (908) (908) (7) (7) 37 37 Net gains on disposal of assets 200 200 3,369 3,369 35 35 48 48 Net profit before tax Income tax (1,720) (125) (1,595) (2,091) (1,062) (1,029) (957) (314) (643) (403) 140 (543) Net profit - 1. Includes provisions for civil, labor and others litigations. 2. Includes recoveries of loans previously written off. 10 SANTANDER BRAZIL RESULTS INCOME STATEMENT MANAGERIAL¹ 9M10 9M09 Var. 3Q10 2Q10 Var. (R$ Million) 9M10x9M09 3Q10x2Q10 Net Interest Income 17,735 16,317 8.7% 6,037 5,865 2.9% Income from equity instruments 20 22 -9.1% 2 14 n.a Share of results of entities accounted for using the equity method 34 290 -88.3% 11 13 -15.4% Net fees 5,108 4,572 11.7% 1,776 1,710 3.9% Fee and commission income 5,799 5,260 10.2% 2,029 1,929 5.2% Fee and commision expense (691) (688) 0.4% (253) (219) 15.5% Gains (losses) on financial assets and liabilities (net) + exchange rate differences (net) 1,370 1,213 12.9% 472 290 62.8% Other operating income (expenses) (210) (57) 268.4% (105) (60) 75.0% Total income 7.6% 4.6% General expenses (8,278) (8,054) 2.8% (2,849) (2,774) 2.7% Administrative expenses (4,030) (4,013) 0.4% (1,373) (1,357) 1.2% Personnel expenses (4,248) (4,041) 5.1% (1,476) (1,417) 4.2% Depreciation and amortization (888) (984) -9.8% (309) (293) 5.5% Provisions (net)² (1,593) (2,999) -46.9% (674) (290) 132.4% Losses on assets (net) (6,439) (8,743) -26.4% (1,818) (2,214) -17.9% Allowance for loan losses³ (6,465) (7,835) -17.5% (1,811) (2,251) -19.5% Losses on other assets (net) 26 (908) -102.9% (7) 37 -118.9% Net gains on disposal of assets 200 3,369 -94.1% 35 48 -27.1% Net profit before tax 42.7% 11.7% Income tax (1,595) (1,029) 55.0% (643) (543) 18.4% Net profit 39.5% 9.6% 1. Includes the Cayman tax reclassification. 2. Includes provisions for civil, labor and others litigations. 3. Includes recoveries of loans previously written off. Net interest income in the first nine months of 2010 totaled R$17,735 million, 8.7% up year over year. Revenues from credit operations climbed by 0.7% in twelve months, due to the growth in the average portfolio volume, which offset the decline in spreads. The 7.2% fall in deposit revenues, in turn, is chiefly due to the decline in the average balance of time deposits. The year over year increase in non-interest bearing liabilities and others was mainly explained by the revenues from the proceeds of the IPO, the incorporation of the insurance business and the structural interest rate mismatch of the balance sheet, among other factors. Net interest income stood at R$6,037 million in 3Q10, 2.9% increase over the previous quarter, growing faster over the previous period (2Q10/1Q10) growth of 0.5%. It is important to point out the growth in revenues from credit operations (+3.4%), which totaled R$4,508 million, owing to the increase in the average credit balance (+4.7%). NET INTEREST INCOME (R$ Million)¹ 9M10 9M09 Var. 3Q10 2Q10 Var. 9M10x9M09 3Q10x2Q10 Credit 0.7% 3.4% Average Volume 140,107 133,143 5.2% 145,722 139,120 4.7% Spread (Annualized) 12.4% 13.0% -0.6 p.p. 12.3% 12.6% -0.3 p.p. Deposits -7.2% 22.0% Average Volume² 103,181 114,458 -9.9% 101,322 101,727 -0.4% Spread (Annualized) 0.9% 0.8% 0.0 p.p. 1.0% 0.8% 0.2 p.p. Non-interest bearing liabilities and others 52.1% -1.8% Total net interest income 8.7% 2.9% 1. Loans for the year 2009 have been reclassified for comparison purposes with the current period, due to re-segmentation of clients occurred in 2010. 2. Includes demand deposits, saving deposits and time deposits. 11 SANTANDER BRAZIL RESULTS GAINS (LOSSES) ON FINANCIAL ASSETS AND LIABILITIES (NET) + EXCHANGE RATE DIFFERENCES Gains (losses) on financial assets and liabilities (net) plus exchange differences totaled R$ 1,370 million in the first nine months of 2010, a 12.9% increase from the R$ 1,214 million in the same period of 2009, excluding the effect of the tax hedge of the investment at the Cayman branch. GAINS (LOSSES) ON FINANCIAL ASSETS 9M10 9M09 Var. 3Q10 2Q10 Var. AND LIABILITIES (NET) (R$ Million) 9M10x9M09 3Q10x2Q10 Total -34.3% n.a Cayman Fiscal Hedge 125 1,062 -88.2% 314 (140) n.a Total excluding Cayman Hedge 12.9% 62.6% NET FEES Net fees amounted to R$ 5,108 million in 9M10, up 11.7% over 9M09, due to the higher volume of business in the insurance and pension plans, cards, asset management and capital market operations. Commissions from insurance, pension funds and capitalization (also called savings bonds) climbed 28.3% year over year, reaching R$ 1,102 million and accounting for 22% of total commissions. This increase is largely due to the launch of new loan protection insurance products and the growth in residential and personal accident insurance sales, driven by Banco Real s branch network. Commissions from credit and debit cards stood at R$ 698 million in 9M10, up 26.0% year over year, thanks to the expansion of the card base and higher product penetration. Furthermore, the migration of Banco Real s entire card base to the Santander system created opportunities for greater penetration of card-related products and services and the adoption of best practices. Asset management fees were R$ 643 million in 9M10, a 17.3% increase year over year, due to the growth in the volume of assets under management. Total fees in third quarter came to R$ 1,776 million, up 3.9% quarter over quarter, mainly due to higher commissions from credit cards (13.7%) and asset management fees (10.5%) in the period. NET FEES (R$ Million) 9M10 9M09 Var. 3Q10 2Q10 Var. 9M10x9M09 3Q10x2Q10 Banking fees 1,781 1,834 -2.9% 594 599 -0.8% Insurance, pension plans and Capitalization 1,102 859 28.3% 380 380 0.0% Asset management 643 548 17.3% 232 210 10.5% Credit and Debit Cards 698 554 26.0% 258 227 13.7% Receiving services 379 375 1.1% 126 128 -1.6% Collection 297 287 3.5% 99 102 -2.9% Bills, taxes and fees 82 87 -5.7% 27 26 3.8% Capital markets 364 274 32.8% 131 125 4.8% Foreign trade 358 302 18.5% 133 123 8.1% Others¹ (217) (174) 24.7% (78) (82) -4.9% Total 11.7% 3.9% 1. Includes taxes and others. 12 SANTANDER BRAZIL RESULTS GENERAL EXPENSES (ADMINISTRATIVE + PERSONNEL) General expenses (administrative + personnel) totaled R$ 8,278 million in the first nine months of 2010, up 2.8% compared to same period of 2009. Cost control efforts and the capture of synergies ensured that these expenses grew below the inflation rate in the period. In the quarter general expenses stood at R$ 2,849 million, a 2.7% upturn compared to previous quarter. Administrative expenses amounted to R$ 4,030 million in the first nine months of 2010, up 0.4% year over year. In 3Q10, these expenses totaled R$ 1,373 million, a 1.2% increase over the previous quarter, mainly due to higher advertising, promotion and publicity spending. Personnel expenses reached R$ 4,248 million in the first nine months of 2010, up 5.1% year over year and 4.2% quarter over quarter, in both cases chiefly due to the increase in salaries and benefits, that reflects, in part, the effort to expand commercial teams distribution of the Small and Medium Enterprises and expansion of the branch network and the initial impact of the collective annual wage bargaining agreement. As a result, the efficiency ratio in the quarter, obtained by dividing general expenses by total revenue, came to 34.8%, a 0.4 percentage point improvement compared with third quarter of 2009. EXPENSES (R$ Million) 9M10 9M09 Var. 3Q10 2Q10 Var. 9M10x9M09 3Q10x2Q10 ADMINISTRATIVE EXPENSES Specialized third-party technical services 1,136 1,039 9.3% 380 382 -0.5% Asset maintenance and conservation 725 768 -5.6% 253 246 2.8% Data processing 750 712 5.3% 249 259 -3.9% Advertising, promotions and publicity 281 385 -27.0% 121 83 45.8% Communications 421 471 -10.6% 141 135 4.4% Transport and travel 108 110 -1.8% 37 38 -2.6% Security and surveillance 381 343 11.1% 128 124 3.2% Others 228 185 23.2% 64 90 -28.9% Total 0.4% 1.2% PERSONNEL EXPENSES Salaries 2,706 2,486 8.8% 956 907 5.4% Social security and pension plans 709 692 2.5% 237 234 1.3% Benefits 584 553 5.6% 203 186 9.1% Training 55 50 10.0% 19 24 -20.8% Others 194 260 -25.4% 61 66 -7.6% Total 5.1% 4.2% ADMINISTRATIVE EXPENSES + PERSONNEL EXPENSES 2.8% 2.7% DEPRECIATION AND AMORTIZATION -9.8% 5.5% TOTAL GENERAL EXPENSES AND AMORTIZATION 1.4% 3.0% 13 SANTANDER BRAZIL RESULTS ALLOWANCE FOR LOAN LOSSES Allowance for loan losses, net of recoveries, totaled R$ 6,465 million in the first nine months of 2010, 17.5% down year over year, as a result of the improvement cycle in the delinquency rate that began in the fourth quarter of 2009. In the third quarter of 2010, the bank registered allowance expenses of R$ 1,811 million, a 19.5% decrease from the second quarter. RESULT OF ALLOWANCE FOR LOAN LOSSES (R$ Million) 9M10 9M09 Var. 3Q10 2Q10 Var. 9M10x9M09 3Q10x2Q10 Expense for allowance for loan losses (7,053) (8,245) -14.5% (2,064) (2,413) -14.5% Income from recovery of credit written off as loss 588 411 43.1% 253 163 55.2% Total -17.5% -19.5% DELINQUENCY RATIO (IFRS) The delinquency ratio (credits overdue more than 90 days, plus performing loans with high delinquency risk) stood at 6.1% in the third quarter of 2010, falling for the fourth consecutive quarter, indicating that the improvement of the credit quality continues. In individuals, delinquency decreased 0.3 p.p. in the quarter, from 8.2% in the second quarter to 7.9% in the third quarter of 2010. Corporate delinquency improved more strongly in the quarter, falling by 0.6 p.p. from the previous quarter. Note that the delinquency ratio is more conservative under IFRS than in BR GAAP and hence they are not comparable. COVERAGE RATIO (IFRS) The coverage ratio is obtained by dividing the allowance for loan losses by loans overdue more than 90 days plus performing loans with high delinquency risk. In the third quarter of 2010, the ratio reached 101.4%. DELINQUENCY RATIO IN BR GAAP (OVER 90 DAYS) Credits overdue more than 90 days amounted to 4.2% of the total portfolio in the third quarter, a 0.5 p.p. decrease from the previous quarter. Delinquency levels improved considerably in the quarter, both for the corporate segment and for the individual segment, with a reduction of the 0.5 p.p. 14 SANTANDER BRAZIL RESULTS NON-PERFORMING LOANS (OVER 60 DAYS) Non-performing loans overdue more than 60 days reached 5.0% in third quarter of 2010 continuing the declining trend that began in 4Q09. CONTIGENCIES PROVISIONS (NET) Provisions (net) totaled R$ 1,592 million in the first nine months of 2010, 46.9% down year over year, mainly due to the reduction in sundry contingencies. PROVISIONS (R$ Million) 9M10 9M09 Var. 3Q10 2Q10 Var. 9M10x9M09 3Q10x2Q10 Provisions for civil, labor, fiscal and other contingencies (1,592) (2,999) -46.9% (674) (289) 133.2% INCOME TAXES In the first nine months of 2010, income taxes totaled R$ 1,595 million, 55.0% more than in the same period of 2009. Note that the tax line includes income tax, social contribution, PIS, COFINS, and excludes the Cayman hedge effect, in accordance with the reconciliation on page 10 of this report. 15 SANTANDER BRAZIL RESULTS ASSETS (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Cash and balances with the Brazilian Central Bank 53,361 21,261 151.0% 42,344 26.0% Financial assets held for trading 23,738 19,261 23.2% 35,902 -33.9% Other financial assets at fair value through profit or loss 16,665 16,986 -1.9% 16,213 2.8% Loans and advances to credit institutions 654 4,003 -83.7% 1,076 -39.2% Loans and advances to customers 3 606 -99.5% 221 -98.6% Debt Instruments 223 294 -24.1% 210 6.2% Equity Instruments 15,785 12,083 30.6% 14,706 7.3% Available-for-sale financial assets 40,627 44,763 -9.2% 42,579 -4.6% Loans and receivables 169,250 149,973 12.9% 156,804 7.9% Loans and advances to credit institutions 24,771 27,932 -11.3% 20,282 22.1% Loans and advances to customers 153,995 132,343 16.4% 146,308 5.3% Allowances for credit losses (9,516) (10,302) -7.6% (9,786) -2.8% Tangible assets 4,212 3,682 14.4% 3,977 5.9% Intangible assets 31,667 30,982 2.2% 31,630 0.1% Goodwill 28,312 28,312 0.0% 28,312 0.0% Others 3,355 2,670 25.7% 3,318 1.1% Tax assets 15,258 15,058 1.3% 15,250 0.1% Other assets 2,853 4,269 -33.2% 2,547 12.0% Total assets 16.8% 3.0% LIABILITIES (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Financial liabilities held for trading 5,014 5,316 -5.7% 4,668 7.4% Financial liabilities at amortized cost 237,859 205,801 15.6% 232,373 2.4% Deposits from the Brazilian Central Bank - 562 n.a. 0 n.a. Deposits from credit institutions 41,361 18,754 120.5% 47,784 -13.4% Customer deposits 159,426 154,548 3.2% 150,378 6.0% Marketable debt securities 14,944 10,945 36.5% 12,168 22.8% Subordinated liabilities 9,432 11,149 -15.4% 10,082 -6.4% Other financial liabilities 12,696 9,843 29.0% 11,961 6.1% Insurance contracts 17,893 13,812 29.5% 16,693 7.2% Provisions¹ 9,910 11,555 -14.2% 9,662 2.6% Tax liabilities 10,047 9,287 8.2% 9,199 9.2% Other liabilities 3,829 4,798 -20.2% 3,032 26.3% Total liabilities 13.6% 3.2% Total Equity² 73,079 55,666 31.3% 71,619 2.0% Total liabilities and equity 16.8% 3.0% 1. Provisions for pensions and contingent liabilities. 2. Includes minority interest and adjustment to market value. In September 2010, total assets came to R$ 357,631 million, a 16.8% increase year over year, chiefly due to the growth of the credit portfolio and of the cash and balances with the Brazilian Central Bank. In the second quarter of 2010, the Central Bank raised reserve requirements to pre-crisis levels and changed the instruments of which banks have to comply with the reserve requirement rules. 16 SANTANDER BRAZIL RESULTS SECURITIES The securities portfolio totaled R$ 80,470 million in September 2010, up 5.1% in twelve months. Compared to June 2010, the balance of securities is down 13.9% due to decrease of 23.7% in the public securities portfolio. SECURITIES (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Public securities 49,259 50,190 -1.9% 64,580 -23.7% Private securities, funds quotas / others 10,333 8,030 28.7% 9,643 7.2% PGBL / VGBL fund quotas 15,785 12,083 30.6% 14,706 7.3% Financial instruments 5,093 6,238 -18.4% 4,563 11.6% Total 5.1% -13.9% CREDIT PORTFOLIO Total credit portfolio came to R$ 153,998 million in September 2010, a 15.8% growth in twelve months and 5.1% increase in three months. Excluding the effect of the appreciation of the Real against the Dollar, credit would have grown by 16.5% over September 2009 and 5.9% over June 2010. Moreover, the credit portfolio under IFRS standard does not include the acquisition of portfolio from other banks with co-obligation. Including the acquisition of portfolio and excluding the effect of the appreciation of the Real against the Dollar, the year over year credit growth would be 18.1%. The credit portfolio increased 16.8% in twelve months in BR GAAP, which came to R$ 159,085 million, different from IFRS, due to the acquisition of other banks portfolio and the consolidation of the credit portfolio of our consumer finance joint ventures. BREAKDOWN OF CREDIT TO CLIENTS 1 (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Individuals 48,299 42,306 14.2% 45,910 5.2% Consumer finance 26,455 24,457 8.2% 26,119 1.3% SMEs 35,778 31,188 14.7% 32,260 10.9% Corporate 43,466 34,998 24.2% 42,240 2.9% Total 15.8% 5.1% Total guarantees 21,497 21,247 1.2% 20,645 4.1% Total credit with guarantees 13.8% 5.0% Total credit BR GAAP (excluding guarantees) 2 16.8% 5.5% 1- Loans for the year 2009 have been reclassified for comparison purposes with the current period, due to re-segmentation of clients occurred in 2010. 2- The credit portfolio in BR GAAP is higher than in IFRS because it includes loan portfolio acquired from other banks and consolidates the credit portfolio of our consumer finance joint ventures. 17 SANTANDER BRAZIL RESULTS LOANS TO INDIVIDUALS In September 2010, loans to individuals totaled R$ 48,299 million, up 14.2% in twelve months and 5.2% over the previous quarter, growing faster than the second quarter. This growth was mainly driven by payroll loans, mortgages and credit cards. The volume of credit cards portfolio grew by 26.0% in twelve months and by 5.8% over the previous quarter to reach R$ 9,383 million in September 2010. The payroll loan portfolio grew from R$ 9,600 million in September 2009 to R$ 13,518 million, a 40.8% increase, including portfolio acquired. Compared to June 2010, the increase reached 13.0%. In the quarter, there was the acquisition of R$ 941 million portfolio of payroll loans. Mortgages for individuals totaled R$ 6,114 million, up 22.6% in twelve months and 9.0% in three months. CONSUMER FINANCE The consumer finance portfolio reached R$ 26,455 million in September 2010, a 8.2% increase in twelve months and 1.3% in three months. CORPORATE AND SMEs LOANS Corporate loans came to R$ 79,244 million in September 2010, up 19.7% year over year and 6.4% quarter over quarter. Loans to large companies stood at R$ 43,466 million, up 24.2% year over year and 2.9% quarter over quarter. The growth over the previous quarter is the result of increased demand for loans in the period. Excluding the effect of the appreciation of the Real against the Dollar, credit would have grown by 26.7% over September 2009 and 5.6% over June 2009. Loans to small and medium companies totaled R$ 35,778 million in September 2010, a 14.7% upturn year over year, significantly higher than in June 2010, when the year over year growth was 1.3%. The quarter over quarter comparison demonstrates that growth continues to gather speed. The small and medium companies segment, which declined by 2.0% in 1Q10, recorded increases of 4.7% in 2Q10 and 10.9% in 3Q10. The accelerated growth in the third quarter is the result of the reorganization of commercial activities and operational procedures to ensure greater speed and efficiency in granting loans in this segment. 18 SANTANDER BRAZIL RESULTS INDIVIDUAL AND CORPORATE LOANS PORTFOLIO BY PRODUCT The following table provides the breakdown of the credit portfolio by product. As mentioned before, products for individuals that presented better evolution in twelve and three months were payroll loans, credit cards and mortgages. In terms of loans to corporate and SMEs, we highlight Construction Loans (+42.0% yoy) and trade finance (+111.3% yoy). BREAKDOWN OF MANAGERIAL CREDIT Sep-10 Sep-09 Var. Jun/10 Var. PORTFOLIO BY PRODUCT (R$ Million) Sep10xSep09 Sep10xJun10 Individuals Leasing / Auto Loans¹ 2,385 2,002 19.1% 2,290 4.1% Credit Card 9,383 7,447 26.0% 8,869 5.8% Payroll Loans² 13,518 9,600 40.8% 11,962 13.0% Mortgages 6,114 4,987 22.6% 5,609 9.0% Agricultural Loans 2,893 3,229 -10.4% 2,866 0.9% Personal Loans / Others 18,391 16,993 8.2% 17,759 3.6% Total Individuals including acquired portfolio 19.0% 6.7% Total Individuals 14.2% 5.2% Corporate and SMEs Leasing / Auto Loans 3,024 3,043 -0.6% 2,914 3.8% Construction Loans 5,119 3,606 42.0% 4,746 7.9% Trade Finance 18,937 8,963 111.3% 18,068 4.8% On-lending 7,540 13,888 -45.7% 9,786 -23.0% Agricultural Loans 1,920 1,981 -3.1% 1,743 10.2% Working capital / Others 42,703 34,705 23.0% 37,242 14.7% Total Corporate and SMEs 19.7% 6.4% Consumer Finance 8.2% 1.3% Total Credit Portfolio 15.8% 5.1% Total Credit including acquired portfolio 17.4% 5.6% 1. Including the loans to individual in the consumer finance segment, auto loan portfolio totaled R$ 23,691 million in 3Q10, R$ 23,466 million in 2Q10 and R$ 22.095 million in 3Q09. 2. Includes Payroll Loan acquired portfolio FUNDING Total funding (including asset under management) reached R$ 253,102 million in September 2010, up by 4.1% in twelve months, led by savings deposits (+22.1% yoy) and Debenture/LCI/LCA (+43.8% yoy). In comparison with the previous quarter, there was an acceleration in all kind of deposits from clients, especially Time deposits was 9.8% higher. This is explained by the increasing need for funding due to the accelerating credit growth. Funding from clients totaled R$ 145,797 million in September 2010, decreasing by 2.8% from September of 2009 but increasing by 7.4% from June of 2010. FUNDING (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Demand deposits + Investment Account 14,820 13,516 9.6% 13,888 6.7% Savings deposits 27,903 22,860 22.1% 26,721 4.4% Time deposits 65,957 87,821 -24.9% 60,051 9.8% Debenture/LCI/LCA¹ 37,117 25,810 43.8% 35,084 5.8% Funding from Clients -2.8% 7.4% Assets under management 107,305 93,114 15.2% 109,493 -2.0% Total 4.1% 3.2% 1. Debentures repurchase agreement, Real Estate Credit Notes (LCI) and Agribusiness Credit Notes (LCA) 19 SANTANDER BRAZIL RESULTS CREDIT/FUNDING RATIO The following table shows the sources of funds used in credit operations, which includes deposits from clients, net of reserve requirements, offshore and domestic funding, as well as securities issued abroad. The ratio of credit portfolio to total funding in 3Q10 was 113%. The increase in this ratio occurred due the rise in the reserve requirements on account of the change in regulation. The bank has a comfortable liquidity position and has stable and adequate funding sources for each type of credit line. FUNDING VS. CREDIT (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Funding from Clients 145,797 150,007 -2.8% 135,744 7.4% (-) Compulsory Deposits (50,285) (18,293) 174.9% (39,624) 26.9% Funding from Clients Net of Compulsory 95,512 131,714 -27.5% 96,120 -0.6% Borrowing and Onlendings 25,259 18,251 38.4% 23,316 8.3% Subordinated Debts 9,432 11,149 -15.4% 10,082 -6.4% Funding Offshore 6,633 4,518 46.8% 4,665 42.2% Total Funding (A) -17.4% 2.0% Total Credit (B) 15.8% 5.1% B / A (%) 113% 80% 32.3 p.p. 109% 3.3 p.p. BIS RATIO BR GAAP The BIS ratio reached 22.8% in September 2010, 5.0 p.p. higher than in September 2009, mainly due to the increase in Shareholders Equity that resulted from the Public Share Offering in October 2009. Note that, according to Brazilian regulations, the minimum ratio is 11%. In twelve months, the regulatory capital tier II dropped by 29.2%, basically due to the early redemption of the subordinated debt in the amount of R$ 1.5 billion in January 2010 and US$ 0,5 Billion of perpetual securities in September 2010. The calculated BIS ratio excludes the amount of unamortized goodwill from the capital base. OWN RESOURCES and BIS (R$ Million) Sep-10 Sep-09 Var. Jun/10 Var. Sep10xSep09 Sep10xJun10 Adjusted Tier I Regulatory Capital¹ 45,318 24,370 86.0% 44,095 2.8% Tier II Regulatory Capital 7,260 10,256 -29.2% 8,211 -11.6% Tier I and II Regulatory Capital¹ 51.8% 0.5% Required Regulatory Capital 25,384 22,413 13.3% 24,632 3.1% Risk-weighted assets 230,764 203,755 13.3% 223,927 3.1% Basel II Ratio 22.8% 17.8% 5.0% 23.4% -0.6% Amounts calculated based on the consolidated information of the financial institutions (financial group) 1. Excludes the effect of goodwill relating to the merger of the shares of Banco Real and AAB Dois Par as per international rules. 20 RESULTS BY SEGMENT ANALYSIS PROFIT BY SEGMENT The bank has three business segments: Commercial Bank, Wholesale Banking and Asset Management / Insurance. Commercial Bank includes products and services for retail, consumer financing, small and medium companies and corporate clients, except those served by Global Wholesale Banking (GB&M). GB&M comprises products and services for global corporate clients, treasury and investment banking activities. The Asset Management / Insurance segment encompasses asset management, pension funds, capitalization and insurance. In the first nine months of 2010, Commercial Bank accounted for 63% of total profit 1 before tax according to IFRS. GB&M represented 29% and Asset Management and Insurance responded for 8%. Commercial Bank s profit 1 before tax, in the first nine months of 2010, totaled R$ 4,542 million, R$ 972 million or 27.2% more than in the same period of 2009. This segment increased its share of profit from 58% in 2Q10 to 63% in 3Q10, due to the credit portfolio, net interest income and commissions growth together with cost control and lower delinquency. Global Wholesale banking reported profit 1 before tax of R$ 2,057 million in the first nine months of 2010, a 3.2% decrease in twelve months or R$ 69 million less than in the same period the previous year, as a result of lower volume of business activities. Asset Management and Insurance posted a profit¹ before tax of R$ 584 million in the 9M10, an increase of 87.8% or R$273 million over the same period the previous year, as a result of the consolidation of the insurance company and Santander Asset Management in the third quarter of 2009. 1 Does not consider the Cayman hedge adjustment 21 CARDS CARDS NUMBER OF TRANSACTIONS AND TURNOVER In 3Q10, the number of transactions of credit cards grew by 34.0% over 3Q09, totaling 173.3 million. Total turnover reached R$ 29.2 billion, an increase of 19.2% in twelve months and 8.3% in three months . C REDIT PORTFOLIO The credit card portfolio rose by 26.0% in twelve months and by 5.8% in the quarter to reach R$ 9.7 billion in September 2010. Of this total, 32% was financed portfolio and 68% was non-financed portfolio. This mix is practically stable in relation to previous quarters. The growth in the Credit Cards business is based on the strategy of increasing the market share through product innovation, efforts to acquire clients and improvement in the quality of services provided. One example is the Flex card, whose main feature is the offering of benefits to balance the financial needs of lower and medium income clients. Santander Van Gogh, the segment targeted at high income clients, now includes the Santander Elite Platinum and Santander Style Platinum cards, which complete the segment s value offering and leveraging the relationship with the client. Another factor that contributed to the growth of the business in 2010 was the initiative to increase the profitability of the credit card customer base through offering additional cards and associated products like insurance, financing products and capitalization . CARD BASE Innovation in products, increasing product penetration in the existing client base as well as adopting best practices between Banco Real and Santander are the main factors for the 13.4% growth in the card base in September 2010 from September 2009. The total debit and credit card base reached 36.4 million in September 2010. Credit cards base totaled 11.1 million in September 2010, a 1.9 million new cards or 20.2% growth in twelve months and 3.3% increase in three months. Debit cards totaled 25.3 million in September 2010, up 10.8% in one year and 2.8% over June 2010. 22 RISK MANAGEMENT RISK MANAGEMENT CORPORATE GOVERNANCE OF THE RISK FUNCTION The risk committees framework of Santander Brazil is set based on corporate risk standards and are structured by type of business and risk segment. Brazil Executive Risk Committee (Comitê Executivo de Riscos Brasil) has level of approvals delegated by the Risk Committee of Banco Santander in Spain and has the following responsibilities: - Integrate and adapt the risk functions in Santander, the strategy, the arrangements for the risk tolerance level, accordingly to existing corporate standards. - Approve risk level for individuals and corporate clients, Indicative Letters, Pre-classifications and limits/products for Treasury departments, which may exceed Santander´s Inferior Committees jurisdiction. - Set references on general themes related to Market Risk, Country Risk, GBM, Corporate, and Credit/ Retail management programs. -Know and decide over relevant risk matters. - Know the recommendations periodically made by the regulators, as well as the observations from the Internal and External Audit. - Supervise the assumed risk levels, for the regulations to be followed. - Previously validate the proposals which exceed the allowed jurisdictions, for appearance for the Corporative Risk Committees at Santander. The risk function at Banco Santander is performed through an Executive Risk Unit, which is independent from the business areas from both a hierarchical and a functional standpoint, and reports directly to the President of Santander and the Chief Risk Officer of Santander in Spain. CREDIT RISK The Bank develops Credit Risk Management policies and strategies with the support of several departments, which are responsible for guaranteeing the adequacy of the operating systems and internal procedures applied into risk management. The specialization of our risk function is organized on the basis of the type of customer to distinguish between customers under individualized management and standardized customers. Collection of necessary documentation and information for a comprehensive analysis of the risk involved, the identification of the decision-maker, the counterparty, the risk involved in the transactions, the classification of the risk level into different categories, credit granting, periodic assessments of risk levels; these procedures are applied by the Bank to determine the necessary volumes of guarantees and allowances so that lending transactions are conducted according to existing standards and with the necessary security. Policies, systems and procedures used are reassessed annually to ensure they are consistent with the risk management requirements and current market scenarios. The profile of the credit risk assumed by us is typified by customer diversification and the large volume of retail transactions. Macroeconomic aspects and market conditions, as well as industry and geographical concentration, customer profiling, and economic prospects are also assessed and considered for the appropriate measurement of the credit risk. MARKET RISK Market risk is the exposure to risks such as interest rates, exchange rates, prices of goods, prices in the stock market and others according to the type of product, volume of operations, term and conditions of the agreement and underlying volatility. Santander operates according to global policies, within the Group s risk tolerance level, aligned with the objectives in Brazil and in the world. With this purpose, it has developed its own Risk Management model, according to the following principles: - Functional independence; - Executive capacity sustained by knowledge and proximity with the client; - Global and far-reaching of the function (different types of risk); - Collective decision-making, which evaluate a variety of possible scenarios and do not compromise the results with individual decision, including Brazil Executive Risk Committee (Comitê Executivo de Riscos Brasil), which delimits and approves the operations and the Asset and Liabilities Committee, which responds for the capital management and structural risks, including country-risk, liquidity and interest rates. 23 RISK MANAGEMENT - Management and improvement of the equation risk/return; and Advanced methodologies for risk management, such as Value at Risk VaR (historical simulation of 521 days with a confidence level of 99¨and time horizon of one day), scenarios, financial margin sensibility, book value and contingency plan. The Market Risks structure is part of the Vice Presidency of Credit and Market Risks, an independent area that aligns risk policies taking into consideration the guidelines of the Board of Directors and the Risks Division of Santander in Spain. MANAGEMENT OF OPERATIONAL AND TECHNOLOGICAL RISKS The management and control of operational and technological risks seeks efficiency in the Internal Controls system, the prevention and mitigation of losses by operational risks and the continuity of business. In the model adopted by the Bank, there is an independent Operational Risk structure that evaluates the practices and procedures adopted, as well as the compliance with the requirements and guidelines of the Santander Group, Basel Agreement requirements and relevant Central Bank resolutions. Moreover, there is another independent SOX Internal Controls structure to evaluate the effectiveness of the internal control environment as well as the compliance with the US Sarbanes-Oxley Act of 2002, and Circular 3,467/09 of the Brazilian Central Bank. ENVIRONMENTAL AND SOCIAL RIS Banco Santander has implemented a Socio-Environmental Risk Practice, which in addition to lending, provides analysis of social and environmental issues on the acceptance of clients. The area examines the social/environmental management of items such as contaminated areas, deforestation, labor violations and other problems for which there is a risk of imposition of penalties. A specialized team graduated in biology, geology, chemistry and environmental engineering monitors the social and environmental practices of customers and a team of financial analysts is in charge of studying the likelihood of harm related to these practices that may affect the securities and financial condition of the Bank's clients. 24 SUSTAINABLE DEVELOPMENT AND CORPORATE GOVERNANCE SUSTAINABLE DEVELOPMENT In the third quarter of 2010, we carried out important initiatives related to the inclusion of social and environmental criteria in the Organization s activities, reinforcing our commitment to encouraging sustainable development in Brazil. Notable among the initiatives for our internal stakeholders is a Business Guide, which was prepared to assist commercial departments in prospecting sustainable businesses among corporate clients. Initiatives targeted at our external stakeholders included a lecture by Tim Jackson, an expert on the subject, in August in São Paulo, in which more than 450 employees, clients and the general public participated to discuss the topic Economy for a Finite Planet. In September, Santander Sustainable Auto- dealers Program was launched, which is an initiative of Aymoré Financiamentos to promote the adoption of sustainability practices by automotive dealers and their partner workshops. Santander Sustainability Challenge , a joint effort by the Sustainable Development and Human Resources departments, as well as Universia and Santander Universidades, that was launched In September. The challenge is for undergraduates to come up with the best idea for including sustainable practices in universities, with the winner earning scholarships at Babson College, USA. CORPORATE GOVERNANCE The main features of the corporate governance model adopted by the Santander Group are the protection of shareholders rights, transparency and accountability in management and in communication with strategic stakeholders, and corporate responsibility. The corporate responsibility is conducted through initiatives ranging from the analysis of social and environmental risks of companies to which it lends, and the certification of material, to the paper used in its communications and the setting up of an area dedicated to the development of sustainable businesses. As part of improving the corporate governance practices, the Board of Directors Meeting, held on September 22, 2010, approved the Policy for Transactions with Related Parties, which lays down the rules to be followed in cases of transactions with related parties and conflict of interests, all of which result in greater transparency in operations. Level 2 is a special listing segment of BM&FBovespa, exclusively for companies that comply with certain minimum requirements and undertake to abide by special corporate governance practices. A complete description of the minimum requirements for level 2 listing is available in the section on corporate governance at www.santander.com.br/ri. 25 SUMMARIZED FINANCIAL STATEMENTS SUMMARIZED BALANCE SHEET ASSETS (R$ Million) Sep/10 Jun/10 Mar/10 Dec/09 Sep/09 Cash and balances with the Brazilian Central Bank 53,361 42,344 36,835 27,269 21,261 Financial assets held for trading 23,738 35,902 23,133 20,116 19,261 Other financial assets at fair value through profit or loss 16,665 16,213 15,873 16,294 16,986 Loans and advances to credit institutions 654 1,076 1,225 1,907 4,003 Loans and advances to customers 3 221 232 389 606 Debt Instruments 223 210 208 211 294 Equity Instruments 15,785 14,706 14,208 13,787 12,083 Available-for-sale financial assets 40,627 42,579 37,183 46,406 44,763 Loans and receivables 169,250 156,804 150,003 152,163 149,973 Loans and advances to credit institutions 24,771 20,282 20,330 24,228 27,932 Loans and advances to customers 153,995 146,308 139,678 138,005 132,343 Allowances for credit losses (9,516) (9,786) (10,005) (10,070) (10,302) Hedging derivatives 104 107 133 163 157 Non-current assets held for sale 86 93 41 171 53 Investments in associates 440 429 423 419 417 Tangible assets 4,212 3,977 3,835 3,702 3,682 Intangible assets 31,667 31,630 31,587 31,618 30,982 Goodwill 28,312 28,312 28,312 28,312 28,312 Other intangible assets 3,355 3,318 3,275 3,306 2,670 Tax assets 15,258 15,250 14,834 15,779 15,058 Other assets 2,223 1,918 2,169 1,872 3,642 Total Assets LIABILITIES AND EQUITY (R$ Million) Sep/10 Jun/10 Mar/10 Dec/09 Sep/09 Financial liabilities held for trading 5,014 4,668 4,505 4,435 5,316 Other financial liabilities at fair value through profit or loss 0 2 2 2 2 Financial liabilities at amortized cost 237,859 232,373 203,499 203,567 205,801 Deposits from the Brazilian Central Bank - 0 117 240 562 Deposits from credit institutions 41,361 47,784 24,092 20,956 18,754 Customer deposits 159,426 150,378 147,287 149,440 154,548 Marketable debt securities 14,944 12,168 11,271 11,439 10,945 Subordinated liabilities 9,432 10,082 9,855 11,304 11,149 Other financial liabilities 12,696 11,961 10,877 10,188 9,843 Liabilities for insurance contracts 17 42 37 10 21 Hedging derivatives 17,893 16,693 16,102 15,527 13,812 Provisions¹ 9,910 9,662 9,881 9,480 11,555 Tax liabilities 10,047 9,199 8,516 9,457 9,287 Other liabilities 3,812 2,988 2,778 4,228 4,775 Total Liabilities Shareholders equity 72,358 70,942 70,069 68,706 55,079 Minority interests 7 3 1 1 5 Valuation adjustments 714 674 659 559 582 Total Equity Total Liabilities and Equity 1. Includes repo . 2. Provisions for pensions and contingent liabilities. 26 SUMMARIZED BALANCE SHEET SUMMARIZED MANAGERIAL FINANCIAL STATEMENTS In order to provide a better understanding of the IFRS results, we present the managerial income statement, which differs from Reported (accounting) Income Statement due to the adjustment of the fiscal hedge over the investment in the Cayman branch. The impact of the fiscal hedge in the income tax line was adjusted to the gain (losses) on financial assets and liabilities plus exchange rates differences. MANAGERIAL FINANCIAL STATEMENT ADJUSTED BY CAYMAN'S FISCAL HEDGE (R$ Millions) 3Q10 2Q10 1Q10 4Q09 3Q09 Interest and similar income 10,603 9,839 9,278 9,841 9,731 Interest and similar expense (4,566) (3,974) (3,445) (3,991) (4,075) Net Interest Income 6,037 5,865 5,833 5,850 5,656 Income from equity instruments 2 14 4 8 7 Share of results of entities accounted for using the equity method 11 13 10 5 33 Net fees 1,776 1,710 1,622 1,666 1,556 Fee and commission income 2,029 1,929 1,841 1,888 1,797 Fee and commision expense (253) (219) (219) (222) (241) Gains (losses) on financial assets and liabilities (net) + exchange rate differences (net) 472 290 608 306 240 Other operating income (expenses) (105) (60) (45) (59) 106 Total income General expenses (2,849) (2,774) (2,655) (2,893) (2,674) Administrative expenses (1,373) (1,357) (1,300) (1,423) (1,345) Personnel expenses (1,476) (1,417) (1,355) (1,470) (1,329) Depreciation and amortization (309) (293) (286) (265) (339) Provisions (net)¹ (674) (290) (629) (482) (1,190) Losses on assets (net) (1,818) (2,214) (2,407) (2,125) (3,844) Allowance for loan losses² (1,811) (2,251) (2,403) (2,148) (3,008) Losses on other assets (net) (7) 37 (4) 23 (836) Net gains on disposal of assets 35 48 117 34 2,280 Net profit before tax Income tax (643) (543) (409) (454) (359) Net profit 1. Includes provisions for civil, labor and others litigations. 2. Includes recoveries of loans previously written off. Under Brazilian income tax rules, gains (losses) resulting from the impact of changes in the BRL_USD exchange rate on our dollar denominated investments in Cayman are not taxable (tax deductible). This tax treatment leads to foreign exchange rate exposure in the tax line. A hedging portfolio, comprised of derivatives, is set up in such a way that the net profit is insensitive to this tax related foreign exchange exposure. Though, our effective tax rate and the gain (losses) on financial assets and liabilities plus exchange rates differences are still impacted by foreign exchange movements. The table below presents the fiscal hedge results which were reclassified in the managerial income statement. CAYMAN'S FISCAL HEDGE (R$ Million) 3Q10 2Q10 1Q10 4Q09 3Q09 Gains (losses) on financial assets and liabilities (net) + exchange rate differences (net) 314 (140) (49) 84 338 Income tax (314) 140 49 (84) (338) 27 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:October 28, 2010 Banco Santander (Brasil) S.A. By: /
